DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  group I invention  in the reply filed on 07/26/2021 is acknowledged.
Claims 9-21 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to  nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2021.

Non-Compliant Claim Identifier
The identifier of claim 9-21 need be remarked as withdrawn since these claims are directed to non-elected inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as obvious over Imai (US4677237) in view of Larese  (Alumina- and Zirconia-Alumina-Loaded Tin-Platinum. Surface Features and Performance for Butane  Dehydrogenation, Langmuir 2000, 16, 10294-10300).
Imai teaches a dehydrogenation catalyst comprising a platinum component of 0.01 to 5wt%  especially about 0.1 to about 2.0 wt. % platinum (col. 4 lines 15-20, 40-47, 57-60), a tin component, especially 0.2 to about 3.0 wt. % tin (Sn) (col. 5 lines 5-9, 15-25),  potassium, about 0.05 to 2.% by weight  lithium (col. 5 lines 30-42), and an porous carrier material (col. 5 lines 63-65) wherein Pt, Sn, K and Li are all dispersed 
Regarding claim 1,  Imai already teaches carrier material can be combination of alumina and zirconium dioxide.  Imai does not expressly teach the concentration of zirconium oxide in the catalyst being from 1 to 20% by weight.  However, Imai disclosed catalyst comprising Pt, tin, lithium, potassium and an porous carrier material, wherein the total content of Pt, tin, lithium and potassium can be up to 10 wt%, therefore, which means the carrier material content in the catalyst being less than 90%. 
Larese teaches 9.0 wt% and 13.0 wt% of zirconia loaded onto alumina forming a zirconia-alumina support for butane dehydrogenation (page 10295  Catalyst preparation section) and such zirconia-alumina supported Pt-Sn catalyst having higher catalyst selectivity towards desired final product as compared to alumina supported  Pt-Sn catalyst   (table 4, page 10300 right col. first para. and Conclusions section).  It is noted that Larese disclosed zirconia concentration  overlaps with that of instantly claimed zirconia concentration, thus renders a prima facie case of obviousness.  
It would have been obvious for one of ordinary skill in the art to adopt such zirconia-alumina support with such zirconia concentration in the catalyst as shown by Larese to modify the alumina and zirconia combined carrier as shown by Imai because by doing so can help provide a dehydrogenation catalyst with improved selectivity for desired olefin product as suggested by Larese (table 4, page 10300 right col. first para and Conclusions section).  It would have been obvious for one of ordinary skill in the art to adopt a same zirconia concentration as that of instantly claimed via routine 
Regarding claim 2-3 and 5,  Imai already teaches such limitations as discussed above. 
Regarding claim 4, Imai already teaches alumina especially being ƴ-alumina  while Larese teaches using ƴ-alumina   (page 10295 Catalyst Preparation section first para.). 
Regarding claim 6-8,  as for the claimed “catalyst is configured to dehydrogenate”, under specific temperature, pressure, and diluent gas,   it is noted that such language is intended use for the claimed catalyst structure,  but it does not structurally limit the instantly claimed catalyst material, thus such limitations cannot render the claimed catalyst composition patentable distinct. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example Al-Hazmi to US2015/0209759A1 teaches (i) a porous metal oxide catalyst support, (ii) a precious metal comprises at least one of platinum (Pt), palladium (Pd), rhodium (Rh), rhenium (Re), ruthenium (Ru) and iridium (Ir), and (iii) tin (Sn), and (iv) zinc (Zn), and/or (v) an alkaline earth metal, wherein  the porous metal oxide catalyst support comprises at least one of ƴ–alumina,  titania (TiO2), ceria (CeO2), zirconia (ZrO2) and any mixtures thereof. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.